           Case 1:18-cv-01784-RAH Document 34 Filed 07/03/19 Page 1 of 3



                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS

    ROBERT J. LABONTE,

                     Plaintiff,                            No. 18-1784C

           v.                                              (Judge Hertling)

    UNITED STATES,

                     Defendant.

REPLY IN SUPPORT OF MOTION FOR LEAVE TO APPEAR UNDER SUPERVISION

        Plaintiff, Robert J. LaBonte, Jr., respectfully submits this reply in support of the pending

motion for leave for Sebastian Bates, Matthew D. Handley, Catherine E. McCarthy, and Jared M.

Quigley to appear in the above-captioned matter as interns under the supervision of Michael J.

Wishnie.

        Contrary to the Defendant’s contention, the student appearance rule is inapplicable, or

should be waived, because no intern at the Veterans Legal Service Clinic (“the Clinic”) can satisfy

the rule during the summer months.1 Plaintiff does not argue that “because the interns do not satisfy

that rule, they need not satisfy that rule.” Def.’s Resp. 2 (emphasis in original). Rather, Rule 83.3

does not apply to the present circumstances because it would require enrollment for credit in the

Clinic, RCFC 83.3(b)(4), which is impossible at this time because it is the summer. Therefore, this




1
  Although the Government describes the interns’ work as “volunteered service,” Def.’s Resp. to
Pl.’s Mot. for Leave to Appear Under Supervision 1, ECF No. 33 (hereinafter “Def.’s Resp.”), it
should be noted that the interns are compensated by Yale University during the summer, which
reflects the fact that they do not receive academic credit for their work. The Jerome N. Frank Legal
Services Organization does not charge its clients for the services of its interns and their supervising
attorneys. Cf. RCFC 83.3(b)(7) (providing that a law student proposing to appear in this Court
must not “ask for nor receive any fee or compensation of any kind from the client on whose behalf
service is rendered,” although “[t]his rule does not . . . prevent . . . a law school . . . from paying
compensation to an eligible law student”).

                                                  1
          Case 1:18-cv-01784-RAH Document 34 Filed 07/03/19 Page 2 of 3



Court may permit the interns to appear by exercising its power to “regulate practice in any manner

consistent with federal law or rules adopted under 28 U.S.C. § 2072 or 2503(b).” RCFC 83(b).

       In any event, this Court may waive either or both of RCFC 83.3(b)(1) and (4)—procedural

rules which it created in the first place. This Court has said that the question whether to waive a

Rule of the Court of Federal Claims “is one within the [C]ourt’s discretion in the application of

[its] own rules.” U.S. PolyCon Corp. v. United States, 43 Fed. Cl. 11, 13 (1999), declined to extend

by Talasila, Inc. v. United States, 240 F.3d 1064, 1067 (Fed. Cir. 2001). This reflects the “widely-

accepted idea” that a court “should be accorded considerable latitude in applying local procedural

rules of its own making, and in departing from them.” United States v. Diaz-Villafane, 874 F.2d

43, 46 (1st Cir. 1989); accord Allen v. United States Fidelity & Guar. Co., 342 F.2d 951, 954 (9th

Cir. 1965) (“It is for the court in which a case is pending to determine, except as it is bound by

precedents set by higher authority in its own judicial hierarchy, what departures from statutory

prescription or rules of court are so slight and unimportant that the sensible treatment is to overlook

them.”); see also Contino v. United States, 535 F.3d 124, 126 (2d Cir. 2008); Braxton v. Bi-State

Dev. Agency, 728 F.2d 1105, 1107 (8th Cir. 1984). This is particularly so when the (1) the court

has “a sound reason” for waiving the rule’s strictures and (2) “no party’s substantial rights” will

be “unfairly jeopardized.” Diaz-Villafane, 874 F.2d at 46; accord United States v. Eleven Vehicles,

200 F.3d 203, 215 (3rd Cir. 2000). Here, there are good reasons to waive the procedural rules at

issue—notably, the impossibility of enrolling in the Clinic over the summer—and the

Government’s substantial rights will not be jeopardized if this Court does so.

       Finally, Mr. LaBonte agrees that it is appropriate for the Chief Judge to consider the interns

for certification, see RCFC 83.3(b)(6), and that this Court may therefore refer his motion to the

Chief Judge if it so chooses.




                                                  2
            Case 1:18-cv-01784-RAH Document 34 Filed 07/03/19 Page 3 of 3



          For these reasons, and those stated in his original motion, Plaintiff respectfully requests

that this Court issue an order permitting Sebastian Bates, Matthew D. Handley, Catherine E.

McCarthy, and Jared M. Quigley to appear under the supervision of Michael J. Wishnie in this

matter.



Dated: July 3, 2019                            Respectfully submitted,

                                               By: /s/ Michael J. Wishnie

                                               Renée A. Burbank, Supervising Attorney
                                               Michael J. Wishnie, Supervising Attorney
                                               Veterans Legal Services Clinic
                                               Jerome N. Frank Legal Services Organization
                                               P.O. Box 209090
                                               New Haven, CT 06520-9090
                                               t. (203) 432-4800
                                               f. (203) 432-1426
                                               renee.burbank@ylsclinics.org
                                               michael.wishnie@ylsclinics.org

                                               Counsel for Plaintiff




                                                   3
